IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : NO. 207
                                :
                                : DISCIPLINARY RULES DOCKET
FINANCIAL INSTITUTIONS APPROVED :
AS DEPOSITORIES FOR FIDUCIARY   :
ACCOUNTS                        :
                                :


                                         ORDER


PER CURIAM


         AND NOW, this 6th day of May, 2021, it is hereby Ordered that the financial

institutions named on the attached list are approved as depositories for fiduciary accounts

in accordance with Pa.R.D.E. 221.